[Cite as State v. Brewer, 2022-Ohio-846.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. Earle E. Wise, Jr., P.J.
        Plaintiff-Appellee                   :       Hon. John W. Wise, J.
                                             :       Hon. Patricia A. Delaney, J.
-vs-                                         :
                                             :
FANNIECIA MARIE BREWER                       :       Case No. 2021CA00075
                                             :
        Defendant-Appellant                  :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 2021-CR-0333




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    March 16, 2022




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

KYLE L. STONE                                        BERNARD L. HUNT
Prosecuting Attorney                                 2395 McGinty Road, NW
                                                     North Canton, OH 44720
By: VICKI L. DESANTIS
110 Central Plaza South
Suite 510
Stark County, Case No. 2021CA00075                                                     2


Canton, OH 44702-1413
Wise, Earle, P.J.

       {¶ 1} Defendant-Appellant, Fanniecia Marie Brewer, appeals her conviction for

felonious assault in the Court of Common Pleas of Stark County, Ohio. Plaintiff-Appellee

is state of Ohio.

                        FACTS AND PROCEDURAL HISTORY

       {¶ 2} On February 12, 2021, the Stark County Grand Jury indicted appellant on

one count of felonious assault in violation of R.C. 2903.11. Said charge arose after a

physical altercation between appellant and S.J.

       {¶ 3} A jury trial commenced on May 11, 2021. The jury found appellant guilty as

charged. By judgment entry filed June 1, 2021, the trial court sentenced appellant to an

indefinite minimum prison term of two years up to a maximum prison term of three years.1

       {¶ 4} Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                            I

       {¶ 5} "THE TRIAL COURT ERRED IN ADMITTING INTO EVIDENCE AND

SHOWING THE JURY STATE'S EXHIBIT C (CELLPHONE VIDEO OF THE FIGHT)

BECAUSE IT WAS NOT PROPERLY AUTHENTICATED PURSUANT TO EVID. R. 901

AND IT WAS SUBSTANTIALLY MORE PREJUDICIAL THAN PROBATIVE PURSUANT

TO EVID. R. 403."




1We   note the trial court entered a judgment entry nunc pro tunc on January 10, 2022,
during the pendency of this appeal, to remove superfluous verbiage from the June 1, 2021
judgment entry indicating "the defendant's guilty plea" when in fact the matter was tried
to a jury. The June 1, 2021 judgment entry properly stated the defendant was found guilty
by a jury.
Stark County, Case No. 2021CA00075                                                        3




                                            II

      {¶ 6} "THE TRIAL COURT ERRED BY NOT GRANTING APPELLANT'S RULE

29 MOTION FOR ACQUITTAL AS THERE WAS NOT SUFFICIENT EVIDENCE WITH

REGARD TO CAUSATION, AN ESSENTIAL ELEMENT OF THE CHARGE OF

FELONIOUS ASSAULT."

                                            III

      {¶ 7} "APPELLANT'S CONVICTION WAS AGAINST THE MANIFEST WEIGHT

OF THE EVIDENCE."

                                            IV

      {¶ 8} "APPELLANT'S COUNSEL WAS INEFFECTIVE BY FAILING TO

REQUEST THE COURT CONSIDER AGGRAVATED ASSAULT, AN OFFENSE OF AN

INFERIOR DEGREE."

                                             I

      {¶ 9} In her first assignment of error, appellant claims the trial court erred in

admitting State's Exhibit C, cellphone video of the fight. We disagree.

      {¶ 10} The admission or exclusion of evidence lies in a trial court's sound discretion

"so long as such discretion is exercised in line with the rules of procedure and evidence."

Rigby v. Lake County, 58 Ohio St.3d 269, 271, 569 N.E.2d 1056 (1991); State v. Sage,

31 Ohio St.3d 173, 510 N.E.2d 343 (1987). In order to find an abuse of that discretion,

we must determine the trial court's decision was unreasonable, arbitrary or

unconscionable and not merely an error of law or judgment. Blakemore v. Blakemore, 5

Ohio St.3d 217, 450 N.E.2d 1140 (1983).
Stark County, Case No. 2021CA00075                                                              4


       {¶ 11} On October 11, 2020, appellant and S.J. went to a field to engage in a

mutually agreed upon fight. Several witnesses were in attendance. One of the witnesses

videotaped the altercation and texted the video to S.J. Appellee introduced the video

during S.J.'s direct testimony and asked her if the video fairly and accurately depicted

what she remembered of the fight to which S.J. responded in the affirmative. Vol. II T. at

35. Appellee then moved to show the video and appellant objected, arguing "[i]t is very

difficult to see, we can't tell if it's been sliced or altered." Id. at 37. Appellant asserted the

video is fourteen seconds long and the fight lasted more than fourteen seconds, therefore

the video was not a true and accurate depiction of the entire fight. Id. at 37, 255.

Appellant further argued, "it's more prejudicial than probative as far as what occurred that

evening." Id. at 37. The trial court reviewed the video and denied the objection, stating,

"I think you've authenticated it. And in this - - today's technology world it's enough." Id.

at 40. The trial court noted, "I also believe that it [the video] helps the defense." Id.

       {¶ 12} In her appellate brief at 7, appellant argues the video was not properly

authenticated pursuant to Evid.R. 901(A) which states: "The requirement of

authentication or identification as a condition precedent to admissibility is satisfied by

evidence sufficient to support a finding that the matter in question is what its proponent

claims." Subsection (B) sets forth illustrations of authentication conforming with the rule,

including testimony that a matter is what it is claimed to be [Evid.R. 901(B)(1)], and

distinctive characteristics taken in conjunction with the circumstances [Evid.R. 901(B)(4)].

       {¶ 13} As explained by this court in State v. Wilson, 5th Dist. Stark No.

2016CA00071, 2016-Ohio-5895, ¶ 66:
Stark County, Case No. 2021CA00075                                                           5


              Photographic evidence, including videotapes, can be admitted under

       a "pictorial testimony" theory or a "silent witness" theory. Midland Steel

       Prods. Co. v. U.A.W. Local 486, 61 Ohio St.3d 121, 129-130 (1991). Under

       the pictorial testimony theory, evidence is admissible "when a sponsoring

       witness can testify that it is a fair and accurate representation of the subject

       matter, based on that witness' personal observation." Id. at 129. The

       person who took the photograph or video need not testify as long as the

       witness who does testify verifies that it is a "fair and accurate depiction."

       State v. Freeze, 12th Dist. Butler No. CA2011-11-209, 2012-Ohio-5840, ¶

       66.



       {¶ 14} S.J. testified the video's depiction of the fight was fair and accurate. The

content of the video was consistent with the altercation at issue. S.J. was able to identify

herself and appellant in the video. We find the video was properly authenticated pursuant

to Evid.R. 901.

       {¶ 15} In her appellate brief at 9, appellant argues chain of custody regarding the

video was never properly established. This issue was not raised to the trial court.

       {¶ 16} An error not raised in the trial court must be plain error for an appellate court

to reverse. State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978); Crim.R. 52(B). In

order to prevail under a plain error analysis, appellant bears the burden of demonstrating

that the outcome of the trial clearly would have been different but for the error. Long.

Notice of plain error "is to be taken with the utmost caution, under exceptional
Stark County, Case No. 2021CA00075                                                        6


circumstances and only to prevent a manifest miscarriage of justice." Id. at paragraph

three of the syllabus.

       {¶ 17} S.J. testified she received the video in a text from the person who recorded

the fight. Vol. II T. at 35. Canton Police Detective Hollis Burkes was assigned the case

after Detective Mongold worked the case the night the altercation happened. Vol. II T. at

223. Detective Mongold met with S.J., "collected the video," and sent it on to Detective

Burkes. Id. at 224, 242. We note objections to chain of custody go to the weight of the

evidence not to its admissibility. State v. Taylor, 8th Dist. Cuyahoga No. 98107, 2012-

Ohio-5421, ¶ 38, citing State v. Mays, 108 Ohio App.3d 598, 618, 671 N.E.2d 553 (8th

Dist.1996). Accord State v. Ritchey, 64 Ohio St.3d 353, 360, 595 N.E.2d 915 (1992). We

do not find any plain error regarding chain of custody and admissibility.

       {¶ 18} In her appellate brief at 10, appellant argues the video was substantially

more prejudicial than probative in violation of Evid.R. 403(A) which states: "Although

relevant, evidence is not admissible if its probative value is substantially outweighed by

the danger of unfair prejudice, of confusion of the issues, or of misleading the jury."

       {¶ 19} Appellant argues the video was of poor quality and all that could be made

out was that she and S.J. engaged in a fight. Appellant argues the video does not show

an object that could have caused S.J.'s injuries nor any action on her part causing the

injuries. As noted by the trial court, these observations could have helped the defense.

Further, "any quality problems in the videotape go to its weight, not to its admissibility."

State v. McClellan, 3d Dist. Allen No. 1-09-21, 2010-Ohio-314, ¶ 73, citing State v.

Benson, 11th Dist. No. 2001-P-0086, 2002-Ohio-6942, ¶ 17. We do not find the video

violates Evid.R. 403(A).
Stark County, Case No. 2021CA00075                                                        7


       {¶ 20} Upon review, we find the trial court did not abuse its discretion in admitting

the video.

       {¶ 21} Assignment of Error I is denied.




                                           II, III

       {¶ 22} In her second assignment of error, appellant claims the trial court erred in

denying her Crim.R. 29 motion for acquittal as there was insufficient evidence to prove

causation.

       {¶ 23} In her third assignment of error, appellant claims her conviction was against

the manifest weight of the evidence.

       {¶ 24} We disagree with both assignments of error.

       {¶ 25} Crim.R. 29 governs motion for acquittal.         Subsection (A) states the

following:



              The court on motion of a defendant or on its own motion, after the

       evidence on either side is closed, shall order the entry of a judgment of

       acquittal of one or more offenses charged in the indictment, information, or

       complaint, if the evidence is insufficient to sustain a conviction of such

       offense or offenses. The court may not reserve ruling on a motion for

       judgment of acquittal made at the close of the state's case.
Stark County, Case No. 2021CA00075                                                       8


      {¶ 26} The standard to be employed by a trial court in determining a Crim.R. 29

motion is set out in State v. Bridgeman, 55 Ohio St.2d 261, 381 N.E.2d 184 (1978),

syllabus: "Pursuant to Crim.R. 29(A), a court shall not order an entry of judgment of

acquittal if the evidence is such that reasonable minds can reach different conclusions as

to whether each material element of a crime has been proved beyond a reasonable

doubt."

      {¶ 27} On review for manifest weight, a reviewing court is to examine the entire

record, weigh the evidence and all reasonable inferences, consider the credibility of

witnesses and determine "whether in resolving conflicts in the evidence, the jury clearly

lost its way and created such a manifest miscarriage of justice that the conviction must

be reversed and a new trial ordered." State v. Martin, 20 Ohio App.3d 172, 175, 485

N.E.2d 717 (1st Dist.1983). See also State v. Thompkins, 78 Ohio St.3d 380, 678 N.E.2d

541 (1997). The granting of a new trial "should be exercised only in the exceptional case

in which the evidence weighs heavily against the conviction." Martin at 175.

      {¶ 28} We note the weight to be given to the evidence and the credibility of the

witnesses are issues for the trier of fact. State v. Jamison, 49 Ohio St.3d 182, 552 N.E.2d

180 (1990). The trier of fact "has the best opportunity to view the demeanor, attitude, and

credibility of each witness, something that does not translate well on the written page."

Davis v. Flickinger, 77 Ohio St.3d 415, 418, 674 N.E.2d 1159 (1997).

      {¶ 29} In addition, circumstantial evidence is that which can be "inferred from

reasonably and justifiably connected facts." State v. Fairbanks, 32 Ohio St.2d 34, 289

N.E.2d 352 (1972), paragraph five of the syllabus. "[C]ircumstantial evidence may be

more certain, satisfying and persuasive than direct evidence." State v. Richey, 64 Ohio
Stark County, Case No. 2021CA00075                                                         9


St.3d 353, 595 N.E.2d 915 (1992). It is to be given the same weight and deference as

direct evidence. State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991).

       {¶ 30} Appellant was convicted of felonious assault in violation of R.C.

2903.11(A)(1) which states: "No person shall knowingly * * * [c]ause serious physical

harm to another or to another's unborn."

       {¶ 31} S.J. testified she and appellant agreed to engage in a fight. Vol. II T. at 30.

Appellant showed up with a hammer and S.J. grabbed an empty bottle of Patron. Id. at

31. Prior to the fight, witnesses took the hammer and the bottle away from the parties.

Id. at 32. The two started fighting and S.J. testified she felt a scratch through her shirt,

her hand was stabbed, and her face was split open from a knife.               Id. at 33-34.

Photographs of her injuries were presented to the jury. State's Exhibits A-3, A-4. S.J.

believed the knife had been hidden in appellant's sleeve because at the end of the fight,

appellant's sleeve was cut open. Vol. II T. at 34. The fight was broken up and S.J. was

taken to the hospital. Id. According to S.J., she received eighteen stitches in her hand

and twenty-eight stitches in her face. Id. at 46. Her medical records indicate four

laceration repairs, one to her face and three to her hand. Defendant's Exhibit A. The

videotape of the fight was played for the jury. Vol. II T. at 43; State's Exhibit C. S.J.

identified herself and appellant as the combatants. Id. at 44.

       {¶ 32} A witness to the fight, K.M., corroborated S.J.'s testimony. K.M. testified

how the hammer and Patron bottle were taken away and then the two began to fight. Id.

at 125. K.M. stated, "I don't know what Franniecia pulled out, but she pulled something

out in the midst of them fighting." Id. at 125-126. K.M. did not see what the item was,

"but I know she pulled something out of her sleeve." Id. at 126. S.J. started screaming
Stark County, Case No. 2021CA00075                                                     10


and there was blood everywhere. Id. K.M. observed blood gushing from S.J.'s face and

a cut on her hand. Id. at 127.

       {¶ 33} Canton Police Officer Phillip Johnson was dispatched to Mercy Hospital to

speak with S.J. Vol. I T. at 141. He observed a laceration to her face consistent with a

knife wound. Id. at 142-143.

       {¶ 34} Canton Police Officer Tyler Thomas Butler observed S.J. at the hospital and

noted "a deep laceration on her face" and "also on her hand." Id. at 172-173. He opined

S.J.'s injuries were consistent with being cut by a knife. Id. at 174-175.

       {¶ 35} Canton Police Officer John Korchnak testified to seeing S.J. at the hospital

with knife wounds to her face and hand. Vol. II T. at 165. The injuries were consistent

with a knife wound. Id. at 166.

       {¶ 36} Canton Police Detective Hollis Burkes testified S.J.'s wounds looked like

"clean cuts" caused by a razor blade or knife.        Id. at 243-244. The wounds were

consistent with being cut with a blade. Id. at 245.

       {¶ 37} Witnesses testified to appellant having an item up her sleeve and pulling it

out during the fight. S.J. sustained injuries to her face and hand requiring numerous

stitches. Several witnesses described S.J.'s injuries as lacerations consistent with being

cut by some sort of blade. Although the weapon was never recovered, there is sufficient

circumstantial evidence to suggest some sort of blade instrument caused S.J.'s injuries.

       {¶ 38} Appellant's argument pertaining to the Crim.R. 29 motion revolves around

appellee's bill of particulars that described the weapon used as a "box cutter." There was

some testimony the weapon could have been a serrated kitchen knife which would be
Stark County, Case No. 2021CA00075                                                          11


inconsistent with a "clean cut." Appellant argues this error prejudiced her right to prepare

an adequate defense with regards to causation.

       {¶ 39} The elements of felonious assault include "serious physical harm"; use of a

deadly weapon is not an element. The prosecutor and defense counsel, together with

the trial court, discussed amending the bill of particulars to omit "box cutter." Vol. II T. at

210-212. Defense counsel requested that "box cutter" be added to the jury instructions.

Id. at 210, 215. The trial court stated it would charge the jury with causing serious physical

harm by means of cutting S.J.'s hand and/or face with "a box cutter, blade, or a sharp

object." Id. at 214-215. All parties agreed to this instruction. Id. at 215, 219. We do not

find any prejudice to appellant.

       {¶ 40} Upon review, we find sufficient evidence to overcome a Crim.R. 29 motion

and support a conviction, and do not find that the jury lost its way and created a manifest

miscarriage of justice.

       {¶ 41} Assignments of Error II and III are denied.

                                              IV

       {¶ 42} In her fourth assignment of error, appellant claims her counsel was

ineffective for failing to request the inferior charge of aggravated assault. We disagree.

       {¶ 43} The standard this issue must be measured against is set out in State v.

Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989), paragraphs two and three of the

syllabus. Appellant must establish the following:




              2. Counsel's performance will not be deemed ineffective unless and

       until counsel's performance is proved to have fallen below an objective
Stark County, Case No. 2021CA00075                                                        12


       standard of reasonable representation and, in addition, prejudice arises

       from counsel's performance. (State v. Lytle [1976], 48 Ohio St.2d 391, 2

       O.O.3d 495, 358 N.E.2d 623; Strickland v. Washington [1984], 466 U.S.

       668, 104 S.Ct. 2052, 80 L.Ed.2d 674, followed.)

              3. To show that a defendant has been prejudiced by counsel's

       deficient performance, the defendant must prove that there exists a

       reasonable probability that, were it not for counsel's errors, the result of the

       trial would have been different.




       {¶ 44} This court must accord deference to defense counsel's strategic choices

made during trial and "requires us to eliminate the distorting effect of hindsight." State v.

Post, 32 Ohio St.3d 380, 388, 513 N.E.2d 754 (1987).

       {¶ 45} Aggravated assault under R.C. 2903.12 is defined as follows:



              (A) No person, while under the influence of sudden passion or in a

       sudden fit of rage, either of which is brought on by serious provocation

       occasioned by the victim that is reasonably sufficient to incite the person

       into using deadly force, shall knowingly:

              (1) Cause serious physical harm to another or to another's unborn;

              (2) Cause or attempt to cause physical harm to another or to

       another's unborn by means of a deadly weapon or dangerous ordnance, as

       defined in section 2923.11 of the Revised Code.
Stark County, Case No. 2021CA00075                                                        13


       {¶ 46} There is no indication in the testimony that appellant was "under the

influence of sudden passion or in a sudden fit of rage." Appellant and S.J. mutually

agreed to meet at the field and fight.     Visible weapons were removed from each

combatant before the fight started. No evidence was presented to support an aggravated

assault charge to the jury. To pursue the inferior charge would have been a futile act.

       {¶ 47} Upon review, we do not find any deficiency by defense counsel nor any

prejudice to appellant.

       {¶ 48} Assignment of Error IV is denied.

       {¶ 49} The judgment of the Court of Common Pleas of Stark County, Ohio is

hereby affirmed.

By Wise, Earle, P.J.

Wise, John, J. and

Delaney, J. concur.




EEW/db